     Case 2:15-cr-00148-RFB-CWH Document 75 Filed 09/02/20 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT

 5                                        DISTRICT OF NEVADA

 6                                                   ***

 7    UNITED STATES OF AMERICA,                             Case No. 2:15-cr-00148-RFB-CWH
 8                        Plaintiff,                                          ORDER
 9           v.
10    SHERMAN DAVID REIF,
11                       Defendant.
12
13          Before this Court is Defendant’s Emergency Motions for Compassionate Release under the
14   First Step Act, (ECF no. 68 and 69). On August 26, 2020, this Court held a hearing to address
15   these motions with defendant appearing by teleconference at the videoconference proceedings.
16   For the reasons identified at the hearing which are incorporated by reference here, the Court grants
17   the motions.
18          The Court finds that Mr. Reif has now satisfied the exhaustion requirement under the
19   statute. 18 U.S.C. §3582 (c). The Court further finds based upon Mr. Reif’s serious chronic medical
20   conditions and the potentially severe life-threatening complications from a potential coronavirus
21   infection that there are extraordinary and compelling reasons supporting immediate release.
22   Finally, the Court has reviewed the factors under 18 U.S.C. § 3553 and finds the application of
23   these factors to this case support Mr. Reif’s release at this time.
24          Accordingly, IT IS ORDERED that Defendant’s Emergency Motions for Compassionate
25   Release under the First Step Act, (ECF nos. 68 and 69) are granted. The Court ORDERS a time
26   served sentence, in addition to the standard and mandatory conditions of supervision, the Court
27   also imposes the following conditions of supervision:
28
     Case 2:15-cr-00148-RFB-CWH Document 75 Filed 09/02/20 Page 2 of 2



 1      1. Release Date – You shall be released on September 3, 2020.
        2. Residence at Residential Reentry Center - You must reside at the residential reentry
 2
           center for a term of 540 days. You must follow the rules and regulations of the center.
 3         The Court waives the cost of any subsistence fee. The Court will allow defendant to
           move to an approved residence with the home confinement condition and GPS condition
 4
           in place. Defendant must provide evidence of a residence in the form or a lease or other
 5         confirmed arrangement prior to seeking approval of the Court;
        3. Home Confinement with Location Monitoring - You will be monitored by the form of
 6         location monitoring technology indicated below for a period of 18 months/540 days, and
 7         you must follow the rules and regulations of the location monitoring program:
                   a. Home Detention - You are restricted to your residence at all times except for
 8         employment; education; religious services; medical, substance abuse, or mental health
 9         treatment; attorney visits; court appearances; court-ordered obligations; or other activities
           as pre-approved by the probation officer for a period of 540 days;
10                 b. "GPS" Location Monitoring - You will be monitored by the form of "GPS"
11         location monitoring technology for a period of 540 days, and you must follow the rules and
           regulations of the location monitoring program;
12      4. Status Conference - You must appear before this court within 45 days of release from BOP
           custody to review the terms of supervision imposed.
13
14          Failure to maintain any of the conditions imposed would potentially result in a violation of
            conditions of supervision.
15
16          IT IS FURTHER ORDERED that Sherman David Reif shall be released from custody

17   pursuant to this order on September 3, 2020 by 10:00 a.m., PST.
18
19                 DATED: September 2, 2020.

20                                                        ___________________________
                                                          RICHARD F. BOULWARE, II
21                                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28



                                                    -2-
